DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 10/20/2021 in relation to application 17/506,239.
The instant application claims benefit to provisional application #63/108,063 with a priority date of 10/30/2020.
The Pre-Grant publication #20220139252 is published on 5/5/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20  are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 9984586 B2  Popa-Simil (Popa) .Claim 1. Popa teaches a flight simulator for training a student to operate an aircraft (col.12 lines 6-11 simulators for flying vehicles) and to evaluate performance of the student during a training session in the flight simulator (col.25 lines 15-20), comprising: 
a display system; an input apparatus to receive an input from the student during execution of a first task during the training session (Fig. 11 elements 1102, 1106 display and input system for a first task); 
a sensor to record data during the training session (col.6 lines 5-7 recording sensors); and a control system including a processor, a non-transitory computer-readable storage medium, and instructions stored on the non-transitory computer-readable storage medium for execution by the processor (col.12 lines 40-45 computer control), including: an instruction to receive data from the sensor; an instruction to compare performance of the first task by the student to a model of the first task (col.5 lines 20-27 comparable models for platform of 3D flight simulators); 
an instruction to assign a first score to the performance of the first task by the student ( col.25 lines 15-20 pilot performance could be scored to evaluate limits of a trainee);  an instruction to identify a reason for a deviation from a baseline for the first task performed by the student (col.25 lines 17 – 18  first task to compare with baseline professional pilot for deviation); an instruction to determine a recommended action for the student to improve performance of the first task (col.25 lines 20-24 a recommended an ejection seat application could be determined by a breathing gas level based on the first task of general use seat of a trainee) ; and an instruction to select a second task for the student to execute during the training session  (col.25 lines 25-26 An ejection seat frame second task instructions could be determined).Claim 2. Popa teaches the flight simulator of claim 1, wherein the control system automatically initiates the second task during the training session and the instructions further comprise: an instruction to send a signal to the display system to provide a virtual view associated with the second task (Fig. 11 elements 1102, 1106 display and input system for a first task); an instruction to compare performance of the second task by the student to a model of the second task; an instruction to assign a second score to the performance of the second task by the student (col.25 lines 15-27 a second ejection task instructions provided and scored based on trainee biometric evaluation as in col. 24 lines 65-67 col. 26 lines 2-3).Claim 3. Popa teaches the flight simulator of claim 1, wherein the instruction to select the second task includes an instruction to retrieve a persona associated with the student from a database, wherein the persona indicates a vehicle operating style associated with the student col.20 lines 53-67; col.21 lines 1-3 indicating person associate knowledge of flying and effects from head movements).Claim 4. Popa teaches the flight simulator of claim 1, wherein the instruction to select the second task includes an instruction to review sensor data collected as the student performed tasks during previous training sessions in the flight simulator (col.25 lines 10-29 a second task for an ejection is based on breathing gas controlling sensor data collection as student is monitored for first task such as  for safety protocols, acceleration detections etc.)Claim 5. Popa teaches the flight simulator of claim 1, further comprising an instruction to determine a probability that the student will successfully complete a training course associated with the first task (col.17 lines 35-41 best mode probability available for each participant to be possibly evaluated on a first task).Claim 6. Popa teaches the flight simulator of claim 1, further comprising an instruction to generate a user interface that includes the first score and the recommended action (col.19 lines 22-33 interface fulfilling gap between the task; col.25 lines 15-20 first score could recommend a second task of ejection based on biometric information) .Claim 7. Popa teaches the flight simulator of claim 1, wherein the input apparatus includes a throttle and a steering element ( col.3 lines 7-8 throttle control; col.4 lines 4-15 various steering and maneuvering, gliding abilities).Claim 8. Popa teaches the flight simulator of claim 1, further comprising a motion element to move a portion of the flight simulator to replicate motion of the aircraft (col.17 lines 57-67 enhanced feature to replicate actual simulator pilot).Claim 9. A computer-implemented method of evaluating performance of a task in a vehicle simulator by a vehicle operator (col.12 lines 6-11 simulators for flying vehicles) , comprising: receiving data collected by a sensor when the vehicle operator performs the task (col.25 lines 10-29 controlling sensor data collection as student is monitored for safety protocols, acceleration detections etc.); comparing performance of the task by the vehicle operator to a model of the task; assigning a score to the performance of the task by the vehicle operator; identifying a reason for a deviation from a baseline for the task (col.25 lines 17 – 18  first task to compare with baseline professional pilot for deviation); providing a recommended action for the vehicle operator to improve performance of the task; and generating a user interface that includes the score .Claim 10. Popa teaches the method of claim 9, further comprising generating the model of the task by: receiving data of vehicle operators performing the task in the vehicle simulator; and generating the model of the task using the received data (col. 23 lines 50-53 model generated and utilized) .Claim 11. Popa teaches the method of claim 10, wherein creating the model includes using a machine learning method (col.26 lines 57-60  computer machine learning controlled method).Claim 12. Popa teaches the method of claim 11, wherein the machine learning method is one or more of a supervised machine learning method, an unsupervised machine learning method, and a semi-supervised machine learning method (col.17 lines 25-27 crowd supervision; col.26 lines 57-60  computer machine learning controlled center supervision).Claim 13. Popa teaches the method of claim 10, further comprising identifying criteria to determine initiation of the task and completion of the task (col.1 lines 55-60, col.  initiation risk and conditions identified; col.24 lines 55-60 completion with evaluation is identified).Claim 14. Popa teaches the method of claim 13, wherein the data comprises a plurality of tasks performed by the vehicle operator and the method further comprises: determining a start time and an end time of the task using the initiation criteria and the completion criteria (col.23 lines 56-60 real time vectors).Claim 15. Popa teaches the method of claim 9, further comprising determining a probability that the vehicle operator will successfully complete a training course associated with the task (col.17 lines 35-41 best mode probability available for each participant to be possibly evaluated on a first task).Claim 16. Popa teaches the method of claim 9, where the vehicle simulator is an aircraft flight simulator and the task is a flight maneuver (col.4 lines 4-18 flight maneuvering).Claim 17. Popa teaches  a system for evaluating performance of a task in a vehicle simulator by a student and providing feedback to the student (col.12 lines 6-11 simulators for flying vehicles; col.1 lines 52-55 student learning from feedback), comprising: a processor (col.27 lines 11-12); a non-transitory computer-readable storage medium; and instructions stored on the non-transitory computer-readable storage medium for execution by the processor, including: an instruction to receive data collected by a sensor when the student performs the task (col.25 lines 10-29 a second task for an ejection is based on breathing gas controlling sensor data collection as student is monitored for first task such as for safety protocols, acceleration detections etc.); an instruction to compare performance of the task by the student to a model of the task ; an instruction to assign a score to the performance of the task by the student; an instruction to identify a reason for a deviation from a baseline for the task (col.25 lines 17 – 18  first task to compare with baseline professional pilot for deviation); an instruction to provide a recommended action for the student to improve performance of the task; and an instruction to generate a user interface that includes the score ( col.25 lines 15-20 pilot performance is scored to evaluate limits of a trainee) .Claim 18. Popa teaches the system of claim 17, further comprising: an instruction to receive data collected by the sensor of an operator proficient in the vehicle performing the task in the vehicle simulator (col.25 lines 10-29 controlling sensor data collection as student operator is monitored by proficient evaluators for first task such as  for safety protocols, acceleration detections etc.; and an instruction to create the model of the task using the received data, wherein creating the model includes using one or more of a supervised machine learning method, an unsupervised machine learning method, and a semi-supervised machine learning method (col.17 lines 25-27 crowd supervision; col.26 lines computer controlled center supervision).Claim 19. Popa teaches the system of claim 17, wherein the system is connected to the vehicle simulator (col.17 lines 5-6 connections for enhanced flying experience) .Claim 20. Popa teaches the system of claim 19, wherein the vehicle simulator is a flight simulator and the task is a flight maneuver (col.4 lines 4-18 vehicle maneuvering).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        August 27, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715